


 

Exhibit 10.7

 

FOURTH AMENDMENT
TO THE
AMENDED AND RESTATED DISTRIBUTION RIGHTS AGREEMENT

 

This FOURTH AMENDMENT TO AMENDED AND RESTATED DISTRIBUTION RIGHTS AGREEMENT (the
“Fourth Amendment”) is made effective as of this 21st day of November, 2008, by
and between Biovail Laboratories International SRL, a Barbados International
Society with Restricted Liability and having a principal place of business at
Welches, Christ Church, Barbados, West Indies (“Biovail”), and SmithKline
Beecham Corporation, a GlaxoSmithKline company, a corporation duly organized and
existing under the applicable laws of the Commonwealth of Pennsylvania and
having a principal place of business at One Franklin Plaza, Philadelphia, PA
19101 (“GSK”).  Biovail and GSK are collectively referred to in this Fourth
Amendment as the “Parties” and individually as a ‘Party.”

 

WHEREAS, Biovail and GSK are parties to an Amended and Restated Distribution
Rights Agreement, effective as of October 26, 2001, as amended by the First
Amendment to the Amended and Restated Distribution Rights Agreement effective as
of May 1, 2005, the Second Amendment to the Amended and Restated Distribution
Rights Agreement effective as of October 12, 2005 and the Third Amendment to the
Amended and Restated Distribution Rights Agreement effective as of December 18,
2006 (the “Third Amendment”) (collectively, the “Agreement”); and

 

WHEREAS, pursuant to Section 2.01(c) Biovail has contracted with its Affiliate,
Biovail Pharmaceuticals, Inc. (now BTA Pharmaceuticals, Inc.) (“BTA”), to be
responsible for promotion, marketing and selling of the Products in the
Territory; and

 

WHEREAS, pursuant to Section 2.03 of the Agreement, neither Biovail nor BTA may,
without GSK’s prior written consent, grant to any Third Party any rights to
market, promote, advertise, or distribute the Product; and

 

WHEREAS, pursuant to the Third Amendment, GSK consented to the engagement by
Biovail Pharmaceuticals, Inc. of Sciele Pharma, Inc. (“Sciele”) to perform
certain promotional activities with respect to the Products;

 

WHEREAS BTA recently terminated the engagement of Sciele;

 

WHEREAS, BTA desires to retain to Publicis Selling Solutions, Inc., a contract
sales organization duly organized and existing under the applicable laws of the
State of New Jersey and having a principal place of business at 2000 Lenox
Drive, Suite 100, Lawrenceville, New Jersey 08648 (“PSS”), to provide promotion
and other services in respect of the Products as set forth in this Fourth
Amendment; and

 

WHEREAS, Biovail and GSK mutually desire to amend the terms of the Agreement
relating to Biovail’s engagement of PSS as provided in this Fourth Amendment.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, GSK and Biovail agree as
follows:

 

1.                                       Section 2.04 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“2.04 Approval of PSS.

 

(a)           Notwithstanding the provisions of Section 2.03 and subject to the
terms and conditions of this Section 2.04, GSK hereby consents to the engagement
by BTA of PSS to perform certain promotional activities with respect to the
Products.

 

(b)           The consent granted by GSK to BTA as provided in
Section 2.04(a) above is limited to PSS only and only for the promotion
activities set forth in Section 2.04(c).  For clarity, the consent granted by
GSK as provided herein will not apply to any successor (whether by merger,
consolidation, reorganization or other similar event) of PSS’s business or to a
purchaser of all or substantially all of PSS’s business assets (a “Change of
Control”) unless such successor has been approved by GSK.  Further, the consent
granted by GSK to Biovail as provided in Section 2.04(a) will become effective
on November 21, 2008, and will extend until the earlier of (i) the expiration or
earlier termination of this Agreement, (ii) the expiration or earlier
termination of the PSS Professional Detailing Services Agreement (as defined
below), or (iii) the effective date of a Change of Control if GSK has not
approved such Change of Control (the “PSS Term”).

 

(c)           Biovail acknowledges and agrees that BTA will enter into a written
agreement with PSS to engage PSS to perform promotional services with respect to
the Products (the “PSS Professional Detailing Services Agreement”).  The term of
the PSS Professional Detailing Services Agreement will not extend beyond the
Term of this Agreement.  Further, the PSS Professional Detailing Services
Agreement will immediately terminate upon the expiration or earlier termination
of this Agreement.  The PSS Professional Detailing Services Agreement will
provide that PSS’s activities will consist of promoting and detailing Products
in the Territory as directed by BTA.  Biovail represents and warrants that
(i) the PSS Professional Detailing Services Agreement will obligate PSS to
comply with those obligations of Biovail under this Agreement (including without
limitation, Biovail’s obligations under Article 3, Biovail’s obligation to
comply with the Pre-Clearance Process, which was initiated by GSK in a letter to
Biovail dated October 26, 2006 and further clarified by GSK in a letter to
Robert W. Ashworth, Ph.D. dated November 27, 2006, and Biovail’s confidentiality
obligations) related to the provision promotional services and detailing the
Products in the Territory in the performance of PSS’s obligations under the PSS
Professional Detailing Services Agreement, (provided that Biovail shall continue
to file any required Form 2253 filings with DDMAC in respect of promotional
materials for the Products); and (ii) the terms and conditions of the PSS
Professional Detailing Services Agreement will be in compliance with Applicable
Law and will be consistent with, and no less restrictive than, the terms and
conditions of this Agreement.  In accordance with the confidentiality provisions
of this Agreement, GSK hereby consents to Biovail providing PSS with a copy of
the Agreement, subject to PSS’s commitment to maintain such confidentiality in
accordance with Article 11 of this Agreement.

 

2

--------------------------------------------------------------------------------


 

(d)           Biovail represents and warrants that PSS is not an Ineligible
Person.  Biovail agrees that the PSS Professional Detailing Services Agreement
will immediately terminate in the event that PSS should become an Ineligible
Person at any time during the PSS Term.  Biovail represents and warrants that
the PSS Professional Detailing Services Agreement will obligate PSS not to hire
or otherwise engage any Ineligible Person to co-promote the Product and/or
distribute the Sample Product as provided in the PSS Professional Detailing
Services Agreement.  For the purposes of this Section 2.04(d), the term
“Ineligible Person” means any Person who is currently excluded, debarred,
suspended or otherwise ineligible to participate in the Federal health care
programs or in Federal procurement or nonprocurement programs, or has been
convicted of a criminal offense that falls within the ambit of 42 U.S.C.
1320a-7(a), but has not yet been excluded, debarred, suspended or otherwise
declared ineligible.

 

(e)           Biovail acknowledges and agrees that despite GSK’s consent granted
in Section 2.04 above to BTA’s engagement of PSS as provided herein, Biovail
remains obligated to perform all terms, obligations, covenants and agreements
ascribed to it in this Agreement.

 

(f)            Biovail acknowledges and agrees that for the purposes of this
Agreement, PSS will be deemed to be an agent of BTA and will also be regarded as
a contract sale organization (CSO).  Biovail acknowledges and agrees that its
indemnification obligations provided in Section 9.02 of this Agreement will also
include any GSK Claim that arises out of, or is the result of, any act or
omission by PSS (as a CSO).

 

(g)           Biovail will indemnify and hold harmless each GSK Party (as
defined in Section 9.02) from and against any and all losses, liabilities,
damages (exclusive of consequential or special losses or damages), fees
(including, attorneys fees and costs of litigation), and expenses paid or
payable by a GSK Party that result from or arise in connection with a claim,
suit or other proceeding made or brought against a GSK Party (i) based on,
resulting from, or arising in connection with any act or omission of any party
under the PSS Professional Detailing Services Agreement; and/or (ii) arising by
or on behalf of PSS and/or any of PSS’s affiliates, employees, agents, officers,
and directors.”

 

2.                                       All capitalized terms not otherwise
defined in this Fourth Amendment will have the meanings ascribed to them in the
Agreement.

 

3.                                       Except as otherwise amended by the
terms of this Fourth Amendment, the provisions of the Agreement are unchanged,
remain in full force and effect and are hereby ratified and confirmed except
that each reference to the “Agreement” or words of like import in the Agreement
will mean and be a reference to the Agreement as amended by this Fourth
Amendment.

 

4.                                       This Fourth Amendment will be
construed, and the respective rights of the Parties determined, according to the
substantive law of the State of New York notwithstanding the provisions
governing conflict of laws under such New York law to the contrary.

 

3

--------------------------------------------------------------------------------


 

5.                                       This Fourth Amendment may be executed
in any number of counterparts, each of which will be deemed an original but all
of which together will constitute one and the same document.

 

[The remainder of this page is intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Fourth Amendment to the
Amended and Restated Distribution Agreement the day and year first above
written.

 

 

SMITHKLINE BEECHAM CORPORATION

 

D/B/A GLAXOSMITHKLINE

 

 

 

 

By:

/s/ Carol G. Ashe

 

Name:

Carol G. Ashe

 

Title:

Company Secretary

 

 

 

 

 

 

 

 

 

 

BIOVAIL LABORATORIES

 

INTERNATIONAL SRL

 

 

 

 

 

 

 

By:

/s/ Jean-Luc Martre

 

Name:

Jean-Luc Martre

 

Title:

VP Commercial Operations

 

 

 

 

 

 

5

--------------------------------------------------------------------------------
